Citation Nr: 1045856	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  05-28 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left ear hearing loss 
disability.

2.  Entitlement to service connection for gout residuals, great 
right toe hallux valgus.

3.  Entitlement to service connection for gout residuals, great 
left toe hallux valgus.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for anthrax inoculation 
residuals, characterized as bilateral elbow, ankle, and knee 
sprains.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to September 
1979 and from February 2003 to September 2003.  He also served in 
the Army National Guard (ANG) between his periods of active duty 
service, including periods of active duty training (ACDUTRA).

These matters initially came before the Board of Veterans' 
Appeals (Board) from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.  In that decision, the RO denied entitlement to service 
connection for a bilateral hearing loss disability, right toe 
gouty arthritis, left hallux valgus, hypertension, bilateral 
elbow strains, and bilateral elbow, ankle, and knee sprains.

In October 2008, the Veteran testified during a hearing at the RO 
before the undersigned; a transcript of that hearing is of 
record.

In February 2009, the Board denied the claim for service 
connection for a right ear hearing loss and remanded the 
remaining claims, recharacterized as indicated on the title page 
to more accurately reflect the Veteran's contentions and the 
evidence of record.

After the case was recertified to the Board, the Veteran 
submitted additional evidence without waiving initial RO review 
as to this evidence.  However, since the Board is granting in 
full the only claim being decided herein, for service connection 
for a left ear hearing loss disability, consideration of a remand 
for initial RO consideration of this evidence is unnecessary.  
See 38 C.F.R. § 20.1304(c) (2010); see also Seri v. Nicholson, 21 
Vet. App. 441, 447 (2007) (the grant of a claim of service 
connection constitutes an award of full benefits sought on an 
appeal of the denial of a service connection claim).

The Board's decision on the claim for service connection for a 
left ear hearing loss disability is set forth below.  The claims 
for service connection for gout residuals, great and left toe 
hallux valgus, hypertension, and anthrax inoculation residuals 
characterized as bilateral elbow, ankle, and knee sprains, are 
addressed in the remand following the order; these matters are 
being remanded to RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran when further action, 
on his part, is required.


FINDING OF FACT

The Veteran's left ear hearing loss disability is related to in-
service noise exposure.


CONCLUSION OF LAW

A left ear hearing loss disability was incurred in service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).  

However, as the Board is granting the claim for service 
connection for left ear hearing loss, the claim is substantiated, 
and there are no further VCAA duties with regard to it.  Wensch 
v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would aid 
in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 
59989 (2004) (the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service 
connection generally requires (1) evidence of a current 
disability; (2) evidence of in-service incurrence or aggravation 
of a disease or injury; and (3) evidence of a nexus between the 
claimed in-service disease or injury and the present disability. 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see 
also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

The threshold for normal hearing is from 0 to 20 decibels.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes 
of applying the laws administered by VA, impaired hearing is 
considered a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
Audiometric readings during the appeal period, including on June 
2005, July 2006, and May 2009 VA examinations, reflect that the 
auditory threshold at 4000 Hertz is greater than 40 decibels in 
the Veteran's left ear.  Thus, the Veteran has met the "current 
disability" requirement with regard to his left ear hearing 
loss.

The Veteran claims that he suffered in-service noise exposure and 
acoustic trauma due to helicopter noise.  The Veteran's DD Form 
214 reflects that his military occupation specialty was aviation 
and the evidence contains numerous flight physicals from each 
period of service.  The Board therefore finds the Veteran's 
testimony regarding in-service noise exposure to be credible, and 
he is competent to so testify.  Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005).  As there is evidence of a current left ear 
hearing loss disability and in-service noise exposure, the 
remaining issue is whether there is a relationship between the 
two.  For the following reasons, the Board finds that the 
evidence supports the existence of such a relationship.

With one exception, the audiometric readings from the Veteran's 
first period of service show normal left ear hearing under VA 
law.  After recertification of the appeal to the Board, the 
Veteran submitted an April 1978 audiogram showing a left ear 
hearing loss disability at 4000 Hertz.  However, this audiogram 
was not considered in the medical opinions discussed below, and 
the Board will therefore not consider this audiogram in its 
analysis below.  Rather, the Board will assume that there was an 
absence of left ear hearing loss during the Veteran's first 
period of service.  Such an absence of hearing loss is not fatal 
to the claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Rather, evidence of a current hearing loss disability 
and a medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service connection 
for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).

On the December 1970 preinduction audiological examination, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

On the August 1979 flight physical shortly before separation from 
the first period of service, audiological evaluation reflects 
that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
N/A
10
LEFT
5
5
5
N/A
35

The first audiometric evidence of a left ear hearing loss 
disability for VA purposes (in the evidence considered in the 
medical opinions discussed below) appears to be on the April 1983 
ANG flight examination, with 40 decibels at 4000 Hertz.  
Subsequent examinations contained similar audiometric findings.

There are multiple medical opinions as to whether the Veteran's 
current left ear hearing loss disability is related to service.  
The staff physician who conducted the July 2005 VA examination 
initially examined the Veteran without reviewing the claims file, 
and, after subsequently reviewing the service treatment records 
(STRs), noted that the STRs were "negative for hearing loss 
incurred during any period of active duty."  The examiner also 
noted that "[b]y 1989 the Veteran had begun to show a threshold 
shift in the left ear at only 4000 Hz (40 dB)," and that just 
prior to his second period of active duty service, this had 
progressed to only 50 decibels, "which is probably not 
significant, and remains unchanged to this time."  He thus 
concluded that it was not likely ("less likely than not") that 
the Veteran's minimal left ear hearing loss was related to his 
military service.

The audiologist who conducted the July 2006 VA examination noted 
the lack of change in hearing status from 1971 to 1979, the 
normal hearing at discharge from the first period of service, the 
fact that mild sensorineural hearing loss was noted on audiograms 
performed between his two periods of service, beginning in 1982 
with a progression to moderate sensorineural hearing loss in the 
left ear, and no change between the 2003 audiogram and the post-
service audiograms.  He opined that, after review of the claims 
folder, patient interview, and the audiometric examination, the 
Veteran's hearing loss was not likely related to acoustic trauma 
from active military service.

In a September 2008 letter, Dr. Caudle, an audiologist, noted 
that the Veteran had severe sensorineural hearing loss at 4000 
Hertz in the left ear, which appeared to be noise induced.  He 
noted the Veteran's in-service noise exposure, his lack of 
excessive occupational or recreational noise exposure, and 
progressively decreasing thresholds at 4000 Hertz in the left ear 
on active duty service and  thereafter.  He concluded, "This is 
a typical audiometric configuration o[f] noise induced hearing 
loss."

Finally, the audiologist who performed the May 2009 VA 
examination, after reviewing the claims file and examining the 
Veteran, concluded that the Veteran's current hearing loss did 
not begin during active duty military service.  She based this 
conclusion on the normal hearing on induction and separation 
physicals and the lack of change in hearing during active service 
in 2003.

Thus, the Board is confronted with both positive and negative 
nexus opinions and must weigh these conflicting opinions.  See 
Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 
7 Vet. App. 429, 433 (1995)).  In weighing these opinions, it is 
not the quantity but the quality of the medical opinions that is 
determinative, specifically, the quality of their reasoning.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of 
the probative value of a medical opinion comes from its 
reasoning; threshold considerations are whether the person 
opining is suitably qualified and sufficiently informed).

Each of the audiologists and the staff physician who opined on 
this question were qualified to offer their opinion.  However, 
the quality of the reasoning of Dr. Caudle was at least as high 
as that of the VA audiologists and staff physician.  The June 
2005 VA examiner explained that the threshold shift was probably 
not significant, but noted the threshold shift as of 1989 when in 
fact the threshold shift had begun in the early 1980s.  Thus, his 
opinion was based on an inaccurate factual premise and is 
therefore not probative.  See Reonal v. Brown, 5 Vet. App. 458, 
461 (1993).  The July 2006 VA examiner gave no explicit rationale 
for his conclusion, referring only generally to his claims file 
review and interview and examination of the Veteran.  Therefore, 
his opinion is entitled to little, if any, probative weight.  The 
May 2009  VA examiner based her opinion on the Veteran's normal 
induction and separation examination hearing and the lack of 
change during active service in 2003. However, as noted, the 
absence of evidence of in-service hearing loss is not itself a 
basis for the conclusion that current hearing loss is not related 
to service, and the May 2009 VA examiner did not address the 
increase in decibels from 0 to 35 at 4000 Hertz and the 40 
decibels at 4000 Hertz representing hearing loss for VA purposes 
within two years of separation from the first period of service.  
In contrast, Dr. Caudle accurately recounted the progressively 
decreasing thresholds at 4000 Hertz in the left ear and found 
that this particular audiometric configuration is typical for 
noise induced hearing loss.

As Dr. Caudle explained the reason for his conclusion based on an 
accurate characterization of the evidence of record, his opinion 
is entitled to substantial probative weight.  Because Dr. 
Caudle's positive nexus opinion is of greater weight than the 
three negative nexus opinion opinions, the medical evidence 
weighs in favor of a grant of service connection.  Service 
connection for a left ear hearing loss disability is therefore 
warranted, and it is unnecessary to consider the Veteran's lay 
statements in support of his claim, or any alternative bases for 
service connection.


ORDER

Entitlement to service connection for a left ear hearing loss 
disability is granted.


REMAND

As to the claim for service connection for hypertension, the 
Veteran's first elevated blood pressure readings were in 1990, 
between his two periods of service.  The Board, in its February 
2009 remand, indicated that the gist of the Veteran's claim was 
that preexisting hypertension was aggravated by service.  
However, in a post-remand letter, the Veteran claimed that his 
hypertension began while on active service and worsened while he 
was in the ANG, but did not change during his second period of 
service because he was taking blood pressure medication.  In its 
February 2009 remand, the Board instructed that the Veteran be 
afforded a VA examination as to the etiology of his hypertension.  
The Board instructed that the examiner offer an opinion as to 
whether current hypertension is related to active service, to 
include as aggravated by his second period of service.  The Board 
also instructed that the claims file be made available to the 
examiner and that the examination report should reflect that such 
review was accomplished.  On the May 2009 VA examination, the 
examiner indicated that the claims file was not available at the 
time of the examination.  Moreover, the examiner rendered an 
opinion only as to whether hypertension was aggravated by 
service, and did not address whether hypertension was related to 
service.  While claims file review is not necessarily required in 
every case, the failure to comply with the Board's remand 
instructions to have the examiner review the claims file and to 
offer an opinion on whether there was a relationship between 
hypertension and service, which would include the first period of 
service, in addition to whether the hypertension that preexisted 
the second period of service was aggravated by the second period 
of service, requires a remand.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998).

As to the remaining claims, there is evidence that arthritis, 
rheumatism, or bursitis, and swollen or painful joints and 
occasional periods of gout preceded the Veteran's second period 
of service, and that after an anthrax vaccination series at the 
beginning of his second period of service, the Veteran 
experienced a gouty attack/podagra in the great right toe.  On 
the September 2004 VA examination, the Veteran was diagnosed with 
gouty arthritis of the right great toe, resolved, minimal 
symptoms of left great toe hallux valgus, and bilateral chronic 
elbow strains.  In its February 2009 remand, the Board found that 
the examination was inadequate because of a lack of claims file 
review and lack of rationale as to the examiner's conclusions.  
Consequently, the Board instructed that the Veteran be afforded a 
new VA examination to address the etiology of his gout and any 
anthrax vaccine residuals.  The Veteran was provided with May 
2009 and June 2010 VA examinations.  While the Board appreciates 
the efforts of the RO/AMC and the VA examiners who performed 
these examinations, another remand is required because the 
opinions were insufficiently clear and definitive.  The May 2009 
VA examiner concluded that the apparent gout diagnosis following 
anthrax vaccination "would have to leave one to feel [a] 
possibility of a relationship existing for the arthralgia that 
followed the anthrax injection."  The June 2010 VA examiner 
wrote, "His acceleration of gout could have been the progression 
of this natural disease course or periods of dehydration which is 
known to precipitate doubt."  These opinions are not stated with 
sufficient certainty to warrant a decision on the remaining 
service connection claims.  Winsett v. West, 11 Vet. App. 420, 
424 (1998) (terminology equivalent to "may or may not" is an 
insufficient basis for an award of service connection).  
Consequently, a new VA examination is required with regard to 
these claims as well. 

Accordingly, the claims for service connection for hypertension, 
for gout residuals, great right and left toe hallux valgus, and 
for anthrax inoculation residuals, characterized as bilateral 
elbow, ankle, and knee sprains, are REMANDED for the following 
action:

1.  Schedule the Veteran for an appropriate 
examination as to the etiology of his 
hypertension.  All indicated tests and 
studies should be conducted, and all 
findings described in detail. The claims 
file must be made available to the examiner 
for review, and the examination report 
should reflect that such review is 
accomplished.

The examiner should offer an opinion as to 
at least as likely as not (a 50 percent or 
higher degree of probability) that any 
current hypertension is related to the 
Veteran's active service, to include as 
aggravated by his second period of active 
duty.  The examiner should specifically and 
separately address both the questions of 
(1) whether hypertension is directly 
related to the Veteran's first period of 
service and (2) whether the hypertension 
that preexisted the second period of 
service and was aggravated, i.e., made 
worse by, by this second period of service.

A detailed rationale should be provided for 
each opinion expressed and, to the extent 
possible, the opinions should be expressed 
in definitive terminology.

2.  Schedule the Veteran for a VA 
examination to ascertain the nature and 
etiology of any current gout and/or anthrax 
inoculation residuals.  All indicated tests 
and studies should be conducted, and all 
findings described in detail. The claims 
file must be made available to the examiner 
for review, and the examination report 
should reflect that such review is 
accomplished.

The examiner should offer opinions as to 
the following questions:
 
(a) Did episodes of gout, characterized by 
hallux valgus in the right and left great 
toes, pre-exist the Veteran's second period 
of service;

(b) If so, was the Veteran's gout, 
characterized by hallux valgus in his right 
and left great toes, aggravated, i.e., made 
worse by, by his second period of service, 
in particular, the administration of the 
anthrax inoculations.

(c) Did the in-service anthrax inoculations 
result in permanent residuals affecting the 
shoulders, ankles, and knees.

A detailed rationale should be furnished 
for each opinion expressed and, to the 
extent possible, the opinions should be 
expressed in definitive terminology.

3.  Readjudicate the claims, under all 
appropriate statutory and regulatory 
provisions and legal theories. 
If upon completion of the above action any benefit sought remains 
denied, the case should be returned to the Board after compliance 
with requisite appellate procedures, including issuance of a 
supplemental statement of the case.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


